Case 2:20-cv-02927-CBM-AS Document 30 Filed 04/30/20 Page 1 of 2 Page ID #:444
  Case 2:20-cv-02927-CBM-AS Document 30 Filed 04/30/20 Page 2 of 2 Page ID #:445
2, cl. 1. The Privileges and Immunities Clause precludes “discrimination against citizens of other States where
there is no substantial reason for the discrimination beyond the mere fact that they are citizens of other States.”
Saenz v. Roe, 526 U.S. 489, 502 (1999) (citation and quotation marks omitted).

         Here, the parties dispute whether the “Non-Essential Travel” provision of the Stay Well at Home Order
violates the right to travel given its exemption for travel that implicates the Commerce Clause of the United States
Constitution, or whether the “Non-Essential Travel” provision applies to Plaintiffs. Resolution of both issues bears
directly on whether Plaintiffs are likely to succeed on the merits and whether they have suffered irreparable harm.
Therefore, based on the current record, Plaintiffs have failed to satisfy their burden required for the issuance of a
temporary restraining order.

        The Court DENIES the TRO and GRANTS the order to show cause why this TRO should not issue, in
accordance with Local Rule 65-1. The Court consolidates the hearings on the orders to show cause why the
temporary restraining orders should not issue and Plaintiff’s motion for a preliminary injunction, per the Court’s
scheduling order dated April 27, 2020. (See Dkt. No. 28.) The Court will consider evidence from both parties
supporting their positions at the expedited hearing for the issuance of a preliminary injunction.


         IT IS SO ORDERED.




                                                                                                        00    :
CV-90 (12/02)                                CIVIL MINUTES - GENERAL                        Initials of Deputy Clerk YS
